             1        COOLEY LLP
                      Steven M. Strauss (99153) (sms@cooley.com)
             2        Erin C. Trenda (277155) (etrenda@cooley.com)
                      Alexander R. Miller (294474) (amiller@cooley.com)
             3        4401 Eastgate Mall
                      San Diego, CA 92121
             4        Telephone: (858) 550-6000
                      Facsimile: (858) 550-6420
             5
                      Jeffrey Karr (186372) (jkarr@cooley.com)
             6        3175 Hanover Street
                      Palo Alto, CA 94304
             7        Telephone: (650) 843-5000
                      Facsimile: (650) 849-7400
             8
                      Attorneys for Plaintiff
             9        Javo Beverage Co., Inc.
           10
                                          UNITED STATES DISTRICT COURT
           11
                                        SOUTHERN DISTRICT OF CALIFORNIA
           12
           13
                     JAVO BEVERAGE CO., INC.,               Case No. 19-CV-1859 CAB WVG
           14
                                                             STATEMENT OF NON-OPPOSITION TO
           15                       Plaintiff,               DEFENDANTS CALIFORNIA EXTRACTION
                                                             VENTURES, INC. AND STEPHEN COREY’S
           16        v.                                      REQUEST FOR JUDICIAL NOTICE
           17        CALIFORNIA EXTRACTION                   Date: November    22, 2019
                     VENTURES, INC. AND STEPHEN              Ctrm.: 4C (4th Floor)
           18        COREY,                                  Judge: Hon. Cathy Ann Bencivengo
           19                       Defendants.              Complaint Filed: September 26, 2019
                                                             Trial Date:      TBD
           20
           21
           22
           23
           24
           25
           26
           27
           28
  COOLEY LLP
ATTO RNEY S AT LAW
    SAN DIEGO
             1             Pursuant to Rule 7.1 of the Southern District of California Civil Local Rules,
             2       Plaintiff Javo Beverage Co., Inc. (“Javo”) submits this statement in response to the
             3       pending Request for Judicial Notice filed by Defendants California Extraction
             4       Ventures, Inc. and Stephen Corey in support of their pending Motion to Dismiss (Doc.
             5       No. 7-2). Javo does not oppose Defendants’ Request for Judicial Notice. However,
             6       publication of the patents and patent applications included in Defendants’ Request for
             7       Judicial Notice is insufficient to trigger the running of the statute of limitations on
             8       Javo’s claims for the reasons set forth in Javo’s Opposition to Defendants’ Motion
             9       to Dismiss (Doc. No. 10).
           10
                     Dated:   November 8, 2019                COOLEY LLP
           11
           12                                                 By: /s/ Steven M. Strauss
           13                                                        Steven M. Strauss (99153)
           14                                                 Attorneys for Plaintiff Javo Beverage Co.,
                                                              Inc.
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
  COOLEY LLP                                                                  NON-OPPOSITION TO DEFENDANTS’
ATTO RNEY S AT LAW
    SAN DIEGO
                                                              1.                REQUEST FOR JUDICIAL NOTICE
                                                                               Case No. 19-CV-1859 CAB WVG
